 


109 HJ 84 IH: No Taxation Without Representation Amendment
U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS 
2d Session 
H. J. RES. 84 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2006 
Mr. Akin (for himself, Mr. Hefley, Mr. Duncan, and Mr. Feeney) introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States to limit the power of Federal courts to force a State or local government to levy or increase taxes. 
 
 
1.Short titleThis Joint Resolution may be cited as the No Taxation Without Representation Amendment. 
2.Proposal of Amendment to the Constitution of the United StatesThat the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification: 
 — 
1.Neither the Supreme Court nor any inferior court of the United States shall have the power to instruct or order a State or political subdivision thereof, or an official of such State or political subdivision, to levy or increase taxes. 
2.Neither the Supreme Court nor any inferior court of the United States shall have the power to instruct or order a state or political subdivision thereof, or an official of such State or political subdivision, on how to spend, allocate, or budget fiscal resources. . 
 
